Title: To Benjamin Franklin from Nicolas Léger Moutard, with Franklin’s Note for a Reply, 2 September 1784
From: Moutard, Nicolas Léger
To: Franklin, Benjamin


				
					Paris Le 2 7bre 1784
				
				Moutard a L’honneur d’assurer M. franklin de son respect et a celui de lui faire hommage de 12 Exemplaire des Rapports sur le magnetisme de L’edition in 8°./.
				
					M franklin
				
			 
				Addressed: A Monsieur / Monsieur franklin / A Passy
				Endorsed: Present my Compliments thankful Acknowledgements & Acceptance of the Favour &c
				Notation: Moutard 2 Sept. 1784.—
			